Citation Nr: 1122396	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  09-13 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a back disability. 

2.  Entitlement to service connection for a left foot disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel
INTRODUCTION

The Veteran had active service from December 1981 to January 1985 and had a prior period of active duty for training (ACDUTRA) from January 1981 to May 1981.  

This appeal to the Board of Veterans' Appeals (Board) arises from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In October 2010, the Veteran was afforded a hearing before the undersigned who was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(a) (West 2002).  At the hearing, the Veteran was granted a 60-day abeyance period for the submission of additional evidence to support his claims.  In October 2010, the Veteran requested an additional 30 days to secure the additional evidence.  In November 2010, the undersigned granted the Veteran's extension request.  In January 2011, the Veteran submitted additional evidence without a waiver of RO initial consideration of such evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran asserts that service connection is warranted for a back disability and a left foot disability.  With regard to the claim for a back disability, at his October 2010 hearing, he testified that he injured his back during service, in 1982, while lifting a tent.  With regard to the claim for a left foot disability, he testified that he has had fungus on his left foot since he stepped on something during service.  

Service treatment records (STRs) show treatment for back symptoms in October and November 1982 and August 1983.  The October 1982 STR reflects that he strained his back while lifting supplies and a tent.  The assessments note lumbar strain and muscle strain.  STRs do not show any treatment for left foot symptoms.  The Veteran's November 1984 separation examination report shows that his spine and feet were clinically evaluated as normal.  

On August 2008 VA examination, the lumbar spine diagnoses were lumbosacral degenerative joint disease and degenerative disc disease.  The examiner concluded that these conditions were "not likely related" to the Veteran's service because his STRs did not reflect a chronic back condition.  The examiner also noted "recurrent tinea pedis by history."  The examiner noted that there was no documentation of a left foot condition in service, but did not provide an etiological opinion.  

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  

The United States Court of Appeals for Veterans Claims (Court) has held that most of the probative value of a medical opinion comes from its reasoning.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In this case, the opinion provided on August 2008 VA examination contains an insufficient rationale regarding the etiology of the back disability.  The examiner essentially stated that a back condition was not shown during service.  However, the examiner did not discuss the Veteran's assertion of ongoing back symptomatology since his service.  See Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (noting that medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant post-service medical history).  The Veteran's lay statements are considered competent, as they provide evidence regarding knowledge of facts or circumstances that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2); see Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting a lay person is competent to report observable symptoms because this requires only personal knowledge, not medical expertise, as it comes through the senses).  There is also no reason to doubt the credibility of the Veteran's lay statements regarding having back pain since service.  Hence, the examination and opinion are inadequate as these competent lay statements were not discussed.

It is also notable that in December 2010 private physician D.L.Y. submitted a statement indicating he had reviewed the Veteran's STRs and current treatment records.  Dr. D.L.Y. opined that "it is more likely than not that the back conditions are directly related to the back-pain/sprain the veteran Incurred in service or aggravated by the service connected conditions."  This opinion contains an insufficient rationale, as Dr. D.L.Y. does not explain the reasoning behind his conclusion that the Veteran's current back conditions are related to his service.  Additionally, the opinion is based, in part, on an inaccurate factual premise as it indicates that the Veteran's current back conditions were "aggravated by the service connected conditions"; however, the record does not reflect that the Veteran has been service-connected for any conditions.

It is also notable that Dr. D.L.Y. appears to partially base his opinion on review of his records of treatment of the Veteran.  Such records have not been associated with the claims file.  These records are crucial to the Veteran's claim and may help to provide a better understanding of Dr. D.L.Y.'s medical opinion; hence, an attempt must be made to secure them on remand.  The Veteran also testified at the October 2010 hearing that he had taken time off from his job at the United States Postal Service because of his back condition.  To the extent these records may be pertinent to the Veteran's claim, the Veteran should be asked to provide a release for them.

With regard to the left foot condition, the August 2008 VA examiner provided a diagnosis of "recurrent tinea pedis by history."  Although he noted that there was no documentation of tinea pedis during service, the examiner did not provide an etiological opinion.  Additionally, the juxtaposition of the terms "recurrent" and "by history" appears to be inconsistent, such that the Board is unable to conclude whether or not a current chronic left foot condition exists.  Hence, another VA examination is necessary to adequately evaluate the Veteran's left foot condition. 

At the October 2010 hearing, the Veteran stated that he had received treatment for his foot condition from Dr. S. about ten years previously.  Hearing Tr. at 10.  These records may be pertinent to the Veteran's claim and an attempt must be made to secure them on remand.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all sources of private or VA treatment or evaluation he has received for a back disability and a left foot condition since his discharge from service and to provide necessary releases for records of such treatment or evaluation.  Of particular interest are any records from Dr. D.L.Y. and Dr. S.  The RO should also request the Veteran provide a release for any relevant records from his employer, the United States Postal Service.  The RO should obtain complete records of all such treatment and evaluations from all private and/or VA sources identified by the Veteran.  

2.  After the above development is completed, schedule the Veteran for an examination to determine the nature and etiology of his back disability.  The claims folder should be made available to and be reviewed by the examiner in conjunction with the examination.  

For any identified back disability, the examiner should address the following question:  Is it at least as likely as not (50 percent or greater possibility) that any diagnosed back disability was related to the in-service injury or otherwise incurred in or aggravated by the Veteran's military service?  

For purposes of this remand, the examiner should accept as true the Veteran's statements to the effect that he has experienced chronic and continuous back pain since service.

A report of the examination should be prepared and associated with the Veteran's VA claims folder.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After the development requested in item #1 is completed, schedule the Veteran for an examination to determine the nature and etiology of any left foot condition.  The claims folder should be made available to and be reviewed by the examiner in conjunction with the examination.  

For any identified left foot condition, the examiner should address the following question:  Is it at least as likely as not (50 percent or greater possibility) that any left foot condition was incurred in or aggravated by the Veteran's military service?  

For purposes of this remand, the examiner should accept as true the Veteran's statements to the effect that he has experienced symptoms of a left foot condition since service.

A report of the examination should be prepared and associated with the Veteran's VA claims folder.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  Readjudicate the issues on appeal (including consideration of the evidence submitted in January 2011 without a waiver of initial RO consideration).  If either claim remains denied, the RO should issue an appropriate supplemental statement of the case and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

